GLATFELTER

Non-Employee Director Restricted Stock Unit Award Certificate

______________________________________________________________________________

Award Number:      

         
Award Date:
  Number of   Final Vesting Date:
 
  Restricted Stock Units:  


THIS CERTIFIES THAT Glatfelter (the “Company”) has on the Award Date specified
above granted to

(the “Participant”) an award (the “Award”) to receive that number of Restricted
Stock Units (the “RSUs”) indicated above in the box labeled “Number of Units,”
each RSU representing the right to receive one share of the Company’s Common
Stock, $.01 par value per share (the “Common Stock”), subject to certain
restrictions and on the terms and conditions contained in this Award Certificate
and the Company’s 2005 Long-Term Incentive Plan (the “Plan”). In the event of
any conflict between the terms of the Plan and this Award Certificate, the terms
of the Plan shall prevail. Any terms not defined herein shall have the meaning
set forth in the Plan.

* * * *

1. Rights of the Participant with Respect to the Restricted Stock Units.

(a) No Shareholder Rights. The RSUs granted pursuant to the Award do not and
shall not entitle the Participant to any rights of a holder of Common Stock. The
rights of the Participant with respect to the RSUs shall remain forfeitable at
all times prior to the date on which such rights become vested, and the
restrictions with respect to the RSUs lapse, in accordance with Section 2 or 3.

(b) Dividend Equivalents. The Company shall pay to Participants holding RSUs
outstanding on the record date for the payment of any dividend on the Common
Stock an amount equal to the dividend such Participant would have received on
the payment date therefor if the shares of Common Stock issuable in accordance
with such RSUs had been issued and outstanding on such record date.

(c) Conversion of Restricted Stock Units; Issuance of Common Stock. No shares of
Common Stock shall be issued to a Participant prior to the date on which the
RSUs vest and the restrictions with respect to the RSUs lapse, in accordance
with Section 2 or 3. Neither this Section 1(c) nor any action taken pursuant to
or in accordance with this Section 1(c) shall be construed to create a trust of
any kind. After any restrictions with respect to RSUs lapse pursuant to
Section 2 or 3, the Company shall cause to be issued as soon as practicably
possible, in book-entry form, registered in the Participant’s name or in the
name of the Participant’s legal representatives, beneficiaries or heirs, as the
case may be, in payment for such RSUs that number of shares of Common Stock
equal to the number of RSUs with respect to which the restrictions have lapsed.

2. Vesting. 1/3 of the total amount of RSUs awarded shall vest on the day prior
to each of the first, second and third Annual Meeting of Shareholders of the
Company following the Award Date, and all restrictions with respect to the RSUs
awarded shall lapse on the day prior to the third Annual Meeting of Shareholders
following the Award Date, if the Participant continues to serve continuously as
a director of the Company until the respective vesting dates.

3. Forfeiture or Early Vesting Upon Ceasing to be a Director.

(a) Ceasing to be a Director Generally. If, prior to vesting of the RSUs
pursuant to Section 2, the Participant ceases to be a director of the Company
for any reason (voluntary or involuntary) other than death, then all unvested
RSUs shall be immediately and irrevocably forfeited.

(b) Death. Upon the death of a Participant while a director of the Company, then
the RSUs shall vest to the extent necessary to cause the percentage of RSUs that
have vested (including those that vested prior to the date of death) to equal
the percentage of the vesting restriction period that has elapsed as of the date
of death and the Company shall cause to be issued as soon as practicably
possible, in book-entry form, registered in the Participant’s name or in the
name of the Participant’s legal representatives, beneficiaries or heirs, as the
case may be, in payment for the RSUs with respect to which all restrictions have
lapsed that number of shares of Common Stock equal to the number of RSUs with
respect to which all restrictions have lapsed. All unvested RSUs (after giving
effect to the foregoing sentence) on the date of such death will be immediately
and irrevocably forfeited.

4. Restriction on Transfer. The RSUs and any rights under the Award may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of by
the Participant, and any such purported sale, assignment, transfer, pledge,
hypothecation or other disposition of RSUs or other rights under the Award shall
be void and unenforceable against the Company and shall result in the immediate
forfeiture of such RSUs and rights. Notwithstanding the foregoing, the
Participant may, in the manner established by the Compensation Committee,
designate a beneficiary or beneficiaries to exercise the rights of the
Participant and receive any shares of Common Stock issued or any cash paid with
respect to the RSUs upon the death of the Participant.

5. Tax Matters.

(a) In order to comply with all applicable federal, state and local tax laws or
regulations, the Company may take such actions as it deems appropriate to ensure
that all applicable federal, state and local payroll, withholding, income or
other taxes are withheld or collected from the Participant.

(b) In accordance with the terms of the Plan, and such rules as may be adopted
by the Compensation Committee under the Plan, the Participant may elect to
satisfy the Participant’s federal, state and local tax withholding obligations
arising from the receipt of, the vesting of or the lapse of restrictions
relating to, the RSUs, by (i) delivering cash, check or money order payable to
the Company, or (ii) having the Company withhold a portion of the shares of
Common Stock otherwise to be delivered having a Fair Market Value equal to the
amount of such taxes. The Company will not deliver any fractional share of
Common Stock but will instead round down to the next full number the amount of
shares of Common Stock to be delivered. The Participant’s election must be made
on or before the date that any such withholding obligation with respect to the
RSUs arises. If the Participant fails to timely make such an election, the
Company shall have the right to withhold a portion of the shares of Common Stock
otherwise to be delivered having a Fair Market Value equal to the amount of such
taxes.

6. Miscellaneous.

(a) The Award does not confer on the Participant any right with respect to the
continuance of any relationship with the Company or its subsidiaries, nor will
it interfere in any way with the right of the Company to terminate such
relationship at any time.

(b) The Company shall not be required to deliver any shares of Common Stock upon
vesting of any RSUs until the requirements of any federal or state securities
laws, rules or regulations or other laws or rules (including the rules of any
securities exchange) as may be determined by the Company to be applicable are
satisfied.

(c) An original record of the Award and all the terms thereof, executed by the
Company, shall be held on file by the Company. To the extent there is any
conflict between the terms contained in the Award Certificate and the terms
contained in the original record held by the Company, the terms of the original
record held by the Company shall control.

7. Definitions.

(a) “Board” shall mean the Board of Directors of the Company.

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(c) “Committee” shall mean the Compensation Committee of the Board consisting of
three or more Directors, each of whom shall be a “non-employee director” within
the meaning of Rule 16b-3 promulgated by the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as in effect from time to time, and
an “outside director” within the meaning of Section 162(m) of the Code and
regulations promulgated thereunder, as in effect from time to time.

(d) “Fair Market Value” for purposes of this Plan, unless otherwise required by
any applicable provision of the Code or any regulations issued thereunder, shall
mean, as of any date, the average of the high and low sales prices of a share of
Common Stock as reported on the New York Stock Exchange.

A copy of the 2005 Long-Term Incentive Plan is attached to this Certificate.

GLATFELTER

___________________________

     ,      

By my signature below, I hereby acknowledge receipt of this Award Certificate on
the date shown above, which has been issued to me under the terms and conditions
of the Plan. I further acknowledge receipt of the copy of the Plan and agree to
conform to all of the terms and conditions of the Award Certificate and the
Plan.

Signature:      Date:      

